IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00394-CR

SAMUEL ELBERT WINSTEAD,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 16-00398-CRF-85


                          MEMORANDUM OPINION

       Appellant   Samuel    Elbert   Winstead    was convicted      of the    offense   of

manufacture/delivery of between one and four grams of a controlled substance in the

85th Judicial District Court of Brazos County, Texas. Winstead’s sentence was imposed

on August 10, 2016, and Winstead’s judgment was signed on August 29, 2016. The trial

court additionally signed a Certification of Defendant’s Right of Appeal on August 10,

2016, indicating that this is a plea bargain case and that Winstead has no right of appeal.
Winstead’s notice of appeal was filed on October 31, 2019, more than three years after his

sentence was imposed.

       We must dismiss an appeal “without further action, regardless of the basis for the

appeal” if the trial court’s certification shows there is no right to appeal. See Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Monreal v. State, 99 S.W.3d 615, 622 (Tex.

Crim. App. 2003) (holding that an appellant who has executed a waiver of appeal,

whether negotiated or non-negotiated, could not appeal without securing the permission

of the trial court). We additionally have no jurisdiction of an untimely appeal. See Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no appellate jurisdiction where notice

of appeal is untimely). Accordingly, the appeal is dismissed.

       Notwithstanding that we are dismissing this appeal, Winstead may file a motion

for rehearing with this Court within fifteen (15) days after the judgment of this Court is

rendered. See TEX. R. APP. P. 49.1. If Winstead desires to have the decision of this Court

reviewed by filing a petition for discretionary review, that petition must be filed with the

Court of Criminal Appeals within thirty (30) days after either the day this Court’s

judgment is rendered or the day the last timely motion for rehearing is overruled by this

Court. See TEX. R. APP. P. 68.2(a).




                                                  REX D. DAVIS
                                                  Justice




Winstead v. State                                                                      Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed November 20, 2019
Do not publish
[CR25]




Winstead v. State                               Page 3